DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 7, 10-12, 16 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 19 and 20 recite “the automotive part is transparent” and “the multilayer part is transparent” respectively. While there is support for an automotive part (i.e. multilayer part) comprising a transparent layer in the specification (see paragraphs 0020, 0021, 0022 and 0049), there is no support to recite the automotive part is transparent or multilayer part is transparent. Applicant also points to paragraph 0099 of the present specification and notes that the polycarbonate composition and automotive parts can be used on transparent automotive parts. However, this does not mean that the parts or the polycarbonate composition themselves are transparent. Further the paragraph also states that the polycarbonate composition is only “somewhat” transparent. Applicant also points to paragraph 0104 of the present specification for support. However, this paragraph does not have any recitation regarding the transparency of the claimed automotive part or multilayer part. This rejection affects all the dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 7, 10, 12, 16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Asthana et al. (US 2007/0045893 A1 cited in IDS) in view of Walker (US 2008/0138609 A1 cited in IDS), Loucka et al. (US 6,579,356 B2 cited in IDS) and Momose et al. (US 7,727,418 B2 cited in IDS).

Regarding claims 6, 7, 10, 16, and 19-22, Asthana et al. disclose a multilayer film (multilayer part) comprising a weatherable layer 102 comprising a polyester-polycarbonate composition (substrate layer), a layer 202 comprising a polycarbonate composition (polycarbonate layer), a layer 302 comprising a polycarbonate composition (fixing layer comprising polymer) (see Figure 3 and paragraph 0111). At least one of polycarbonate compositions of layer 202 and layer 302 comprises visual effect filler (see paragraphs 0111, 0042). That is, layer 202 comprises polycarbonate composition comprising visual effect filler. Given that the weatherable layer (substrate layer) comprise a polyester-polycarbonate composition and given that layer 202 comprises polycarbonate composition and visual effect filler (polycarbonate layer), the weatherable layer (substrate layer) comprises a polycarbonate composition different from that of the layer 202 (polycarbonate layer). Further, a protective layer (coating layer) can be provided on either or both faces of multilayer film (see paragraphs 0110, 0111). Accordingly, Asthana et al. disclose a multilayer film comprising a protective layer (coating layer), a weatherable layer (substrate layer), a layer comprising polycarbonate composition and visual effect filler (polycarbonate layer) and a layer comprising polycarbonate composition (fixing layer).
The polycarbonate composition comprising a polycarbonate and a visual effect filler comprises the visual effect filler in an amount of about 0.01 to about 25 parts by weight per 100 parts by weight of polycarbonate resin (see paragraphs 0013, 0042, 0044). The polycarbonate composition comprises dyes in an amount of about 0.001 to about 5 parts by weight per 100 parts by weight of polycarbonate resin (see paragraphs 0045, 0046). The polycarbonate comprises UV absorbing additive such as 2-(2-hydroxy-5-tert-octylphenyl)-benzotriazole in an amount of about 0.1 to about 0.5 parts by weight per 100 parts by weight of polycarbonate resin (see paragraph 0047, 0048). The polycarbonate composition comprises thermal stabilizers such as tris(di-t-butylphenyl)phosphite and octadecyl-3-(3,5-di-tertbutyl-4-hydroxyphenyl)propionate (i.e. antioxidant) that can be used in combination in an amount of about 0.001 to about 3 parts by weight per 100 parts by weight of polycarbonate resin (see paragraphs 0050, 0051).
Accordingly, the polycarbonate composition comprises 74.9 to 99.9 wt% of polycarbonate polymer (74.9 = 100/133.5 x 100 and 99.9 = 100/100.1 x 100), 0.01 to 18.7 wt% of visual effect filler (0.01 = 100/100.1 x 100 and 18.7 = 25/133.5 x 100), 0.001 to 3.7 wt% of dye (0.001 = 0.001/100.1 x 100 and 3.7 = 5/133.5 x 100), 0.1 to 0.37 wt% of UV absorbing additive (0.1 = 0.1/100.1 x 100 and 0.37 = 0.5/133.5 x 100) and  0.001 to 2.2 wt% of thermal stabilizers (0.001 = 0.001/100.1 x 100 and 2.2 = 3/133.5 x 100).
Asthana et al. disclose thermal stabilizer (heat stabilizer) in amount of 0.001 to 2.2 wt%, wherein thermal stabilizer can be combination of tris(di-t-butylphenyl)phosphite and octadecyl-3-(3,5-di-tert-butyl-4-hydroxyphenyl) propionate as noted above. Therefore, it would have been obvious to one of ordinary skill in the art to use 0.0005 to 1.1 wt % of each of tris(di-t-butylphenyl)phosphite and octadecyl-3-(3,5-di-tert-butyl-4-hydroxyphenyl) propionate. Given that present claim recites octadecyl-3-(3,5-di-tert-butyl-4-hydroxyphenyl) propionate as antioxidant, the amount of antioxidant disclosed by Asthana et al. is 0.0005 to 1.1 wt %. When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that ”[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).”
Asthana et al. do not explicitly disclose polycarbonate composition (polycarbonate layer) comprising an infrared reflective additive as presently claimed. Asthana et al. do not disclose dye as presently claimed.
Walker discloses a plastic composition comprising polycarbonate and infrared reflective pigment, dye (see Abstract and paragraphs 0025, 0028). The infrared reflective pigment can be CICP (complex inorganic colored pigment) present in amounts of no more than about 5 wt% in the plastic composition (see paragraph 0037).The improved reflection capability exhibited by CIPSs allow the pigments to produce a desired color in the visible range, and also reflect a significant portion of the IR radiation outside of the visible range (see paragraph 0038). By reflecting the IR radiation the surfaces of objects containing the CICPs remain cooler under solar radiation. The CICPs exhibit much less heat build-up and much higher infrared radiation reflectance.
In light of motivation for using CICP in amounts of no more than 5 wt% disclosed by Walker as described above, it therefore would have been obvious to one of ordinary skill in the art to use CICP as infrared reflective additive in amounts of no more than 5 wt% in Asthana et al. in order to produce a desired color in the visible range and reflect a significant portion of the IR radiation outside of the visible range, to keep objects cooler under solar ration and to exhibit much less heat build-up and much higher infrared radiation reflectance, and thereby arrive at the claimed invention.
Asthana et al. in view of Walker do not disclose CICP comprises a metal mixed oxide such as chromium iron oxide or CICP Brown 29. Asthana et al. in view of Walker do not disclose dye as presently claimed.
Loucka et al. disclose a brown CICP pigment comprising chromium oxide and iron oxide (i.e. mixed metal oxide) that possess high pigment strength, good weathering characteristics, high tinting strength, high temperature resistance, small particle size, stable during handling, stable to oxidation and highly dispersible (see Abstract, col. 1, 64-67 lines and col. 2, lines 21-24). The brown pigment can be added to plastic material such as polycarbonate (see col. 7, lines 21-36). When the brown pigment is incorporated in film, the brown pigment display strong and bright brown color while not degrading the integrating and uniformity of the resultant films (see col. 7, lines 58-61). The brown pigment includes PBr 29 pigment, i.e. CICP Brown 29 (see col. 2, lines 30-33). Further, as evidenced by present application, chromium iron oxide is Cl Pigment Brown 29 (see paragraph 0080 of present application).
In light of motivation for using brown CICP pigment comprising chromium oxide and iron oxide disclosed by Loucka et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use brown CICP pigment comprising chromium oxide and iron oxide of Loucka et al. as the CICP pigment in Asthana et al. in view of Walker in order to provide CICP pigment with high pigment strength, good weathering characteristics, high tinting strength, high temperature resistance, small particle size, stable during handling, stable to oxidation and highly dispersibility as well as to provide strong and bright brown color while not degrading the integrating and uniformity of the film, and thereby arrive at the claimed invention.
Asthana et al. in view of Walker and Loucka et al. do not disclose dye as presently claimed.
Momose et al. disclose a thermoplastic composition comprising a thermoplastic polymer such as polycarbonate and a black dye (see Abstract and col. 4, lines 17-19). The black dye comprises a combination of two or more dyes that are complementary to each other and have complementary absorptions (see col. 28, lines 22-32). The combination of complementary dyes absorbs light over a greater range of wavelengths than any one of the dyes would when used alone. An example of combination of dyes that provide black color include Solvent Green 3 and Solvent Red 135 (see col. 28, lines 44-48).
In light of motivation for using combination of complementary dyes Solvent Green 3 and Solvent Red 135 that provide black color disclosed by Momose et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use combination of Solvent Green 3 and Solvent Red 135 in Asthana et al. in view of Walker and Loucka et al. in order to absorb light over a greater range of wavelengths as well as to provide black color, and thereby arrive at the claimed invention.
Asthana et al. in view of Walker, Loucka et al. and Momose et al. do not disclose the polycarbonate composition having presently claimed properties, i.e. L-Value and Energy Absorption. However, given that the polycarbonate composition of Asthana et al. in view of Walker, Loucka et al. and Momose et al. is identical to that presently claimed, it is obvious or inherent that the polycarbonate composition of Asthana et al. in view of Walker, Loucka et al. and Momose et al. has presently claimed property.
Further, Asthana et al. disclose an article which can be made which comprise the multilayer film include exterior components of automotive such as roofs, quarter panels, head lamps (headlight cover), tail lamps (taillight cover), etc. (see paragraph 0113). That is, an exterior automotive part having a layer formed using the multilayer part, wherein the multilayer part is roof, quarter panel, head lamp (headlight cover) and tail lamp (taillight cover). This also reads on an automotive part that is a roof, quarter panel, head lamp (headlight cover) and tail lamp (taillight cover). While Asthana et al. do not explicitly disclose the automotive part or multilayer part is transparent, given that the article includes transparent items such as head lamp, tail lamp, glazing, windows, treated glass cover for pictures, etc., it is obvious that the article is transparent. Accordingly, the automotive part or multilayer part is transparent.
Alternatively, given that the multilayer film of Asthana et al. in view of Walker, Loucka et al. and Momose et al. used to prepare automotive part or multilayer part is identical to that presently claimed, it is inherent or obvious that the multilayer film of Asthana et al. in view of Walker, Loucka et al. and Momose et al. is transparent. Accordingly, automotive part or multilayer part of Asthana et al. in view of Walker, Loucka et al. and Momose et al. is transparent.

Regarding claim 12, Asthana et al. disclose polycarbonate polymer comprises molecular weight of about 10,000 to about 200,000 (see paragraph 0020), which overlaps with Mw above 25,000 and Mw below 25,000. Further, a blend of linear polycarbonate and a branched polycarbonate can be used, i.e. blend of two polycarbonates can be used (see paragraph 0019) which would each have a molecular weight of about 10,000 to about 200,000 which overlaps the molecular weights claimed. Given that Asthana et al. disclose polycarbonate polymer comprises molecular weight of about 10,000 to about 200,000 and blend of two polycarbonates, it would have been obvious to one of ordinary skill in the art to use any molecular weight within the aforementioned range to form the blend of polycarbonates. That is, it would have been obvious to use one polycarbonate with Mw above 25,000 and other with Mw below 25,000, and thereby arrive at the claimed invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Asthana et al. (US 2007/0045893 A1) in view of Walker (US 2008/0138609 A1 cited in IDS), Loucka et al. (US 6,579,356 B2 cited in IDS) and Momose et al. (US 7,727,418 B2 cited in IDS) as applied to claim 19 above, further in view of Okamoto et al. (4,902,735).

Regarding claim 11, Asthana et al. in view of Walker, Loucka et al. and Momose et al. disclose the automotive part comprising the polycarbonate composition (polycarbonate layer) as set forth above. Asthana et al. in view of Walker, Loucka et al. and Momose et al. do not disclose a release agent as presently claimed and its amount.
Okamoto et al. disclose a lubricant (release agent) such as pentaerythritol stearate (stearic acid ester of pentaerythritol) can be added to the composition to improve its release properties from a mold (see col. 6, lines 43-48). The amount of the lubricant is 0.2 to 0.4 parts by weight per 100 parts by weight of polycarbonate resin for release properties and mechanical strength (see col. 6, lines 51-57). That is, the amount of lubricant is 0.2 to 0.4 wt% in the composition (0.2 = 0.2/100.2 x 100 and 0.4 = 0.4/100.4 x 100).
In light of motivation for using 0.2 to 0.4 wt% of lubricant (release agent) such as pentaerythritol stearate (stearic acid ester of pentaerythritol) disclosed by Okamoto et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 0.2 to 0.4 wt% of lubricant (release agent) such as pentaerythritol stearate (stearic acid ester of pentaerythritol) in polycarbonate composition (polycarbonate layer) of Asthana et al. in view of Walker, Loucka et al. and Momose et al. in order to obtain release properties and mechanical properties, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above.

Applicants argue that the Appellants surprisingly discovered that a “dark” composition could simultaneously have an energy absorption of less than 90% when measured according to ISO 9050. For example, Table 2 illustrates that Example 1 comprising a dye and an infrared reflective additive would result in a dark composition having an energy absorption of only 77.9% as compared to Reference Examples 1-3 that all have energy absorption values of greater than 90%. It is respectfully submitted that these results are surprising and could not have been anticipated by the references cited. Moreover, it is respectfully submitted that Claims 19 and 20 are commensurate in scope with the surprising results in that it narrowly claims the types and amounts (Claim 19) of the components in the polycarbonate layer as well as the obtained L-value and Energy Absorption.
However, the data is not persuasive given that the data is not commensurate in scope with scope of the claims given that the inventive Example 1 recite specific type of polycarbonate (PCI 05) in specific amount, specific type of anti-oxidant (1-168) in specific amount, specific type of UV additive (UVA 5411) in specific amount, specific type of dye (Solvent Green 3 and Solvent Red 135) in specific amount, and specific type of infra-red reflective additive (Pigment Brown 29) in specific amount, whereas the present claims recite any type and broad amount of polycarbonate, any type and broad amount of anti-oxidant, any type and broad amount of UV additive, broad amount of dye, and any type and broad amount of infra-red reflective additive. Further, the inventive Example 1 is not commensurate in scope with the scope of the present claims since the present claims require that the composition comprise heat stabilizer which is not present in inventive Example 1. Additionally, there is not proper side by side comparison between Ref. Example 1 or Ref. Example 2 and the inventive Example 1 given that (i) Ref. Example 1 do not recite dye (Solvent Green 3 and Solvent Red 135) recited in inventive Example 1 and (ii) Ref. Example 2 do not recite dye (Solvent Green 3 and Solvent Red 135) and inventive Example 1 do not recite carbon black (CB).
As noted above in the office action, Asthana in view of Walker, Loucka and Momose disclose the polycarbonate layer comprising CICP Brown 29. The polycarbonate layer of Asthana in view of Walker, Loucka and Momose is identical to that presently claimed. Therefore, it is inherent or obvious that the polycarbonate layer of Asthana in view of Walker, Loucka and Momose would have L-value and Energy Absorption as presently claimed. Further, “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant’s motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966).

Applicants argue that regarding Asthana, Asthana discloses that their polycarbonate composition can comprise one or more of hundreds of potential additives spanning from Paragraph [0041] on Page 5 to Paragraph [0081] on Page 11. In sum, it is respectfully submitted that an artisan presented with the references cited would have to pick and choose from a seemingly endless list of possibilities of additives in a wide range of types and amounts of components in order to arrive at the automotive part of Claim 19 or 20. There is no expectation of success in obtaining the claimed improvements and such a selection is not mere routine experimentation as Loucka discloses higher L* values and Momose fails to consider how or if their dye will affect the L-value or the Energy Absorption values. It is therefore respectfully submitted that one of skill in the art would have no motivation to arrive at the claimed automotive part based on the references cited and picking and choosing components with the benefit of hindsight is impermissible. Accordingly, Claims 19 and 20 are non-obvious.
However, Asthana, Walker, Loucka or Momose alone are not used to teach the claimed L-value and Energy Absorption. Asthana in view of Walker, Loucka and Momose disclose the polycarbonate layer comprising infrared reflective additive as presently claimed. Therefore, it is inherent or obvious that the polycarbonate layer of Asthana in view of Walker, Loucka and Momose has L-value and Energy Absorption as presently claimed, absent evidence to the contrary.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
While there are many combinations, the fact remains that Asthana in view of Walker, Loucka and Momose disclose polycarbonate layer comprising infrared reflective additive as presently claimed. It is further noted the fact that “..the [prior art] patent discloses a multitude of effective combinations does not render any particular formulation less obvious.….”; See, e.g., Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) See also In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (affirming obviousness rejection of claims in light of prior art teaching that “hydrated zeolites will work” in detergent formulations, even though “the inventors selected the zeolites of the claims from among ‘thousands’ of compounds”). It would have been obvious to one of ordinary skill in the art to select the claimed components from the prior art absent evidence to the contrary. Therefore, it is inherent or obvious that the polycarbonate layer of Asthana in view of Walker, Loucka and Momose has L-value and Energy Absorption as presently claimed, absent evidence to the contrary.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Further, a proper motivation has been provided in instant application.
Further, it is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). Loucka is not being used to teach the claimed L-value. Loucka is only being used to teach the claimed chromium iron oxide pigment.
Additionally while Momose may not recognize that the use of Solvent Red 135 or Solvent Green 3 would result in the claimed L-value, the fact remains there is proper motivation to combine Asthana with Momose. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicants argue that Claim 21 that further defines that the automotive part is a sunroof, a quarter window, a backlite, a windshield, a headlight cover, or a taillight cover is likewise non-obvious. Regarding Claim 21, it is respectfully submitted that one of skill in the art presented with Asthana in view of Walker would not consider that incorporating the infrared reflective pigment of Walker into the composition of Asthana could result in a transparent part for the uses of Claim 21 as Walker is clearly directed towards compositions that do not allow light to pass through them. Claim 21 is further non-obvious.
While Walker is directed towards compositions that do not allow light to pass through them, applicants have provided no evidence (i.e. data) to show that addition of infrared reflective pigment in amount of no more than 5 wt% of Walker in Asthana does not result in transparent part. Additionally, nothing in the present claims requires the automotive part or multilayer part to be 100% transparent but only broadly recite that the parts are transparent, i.e. have some degree of transparency. Further, the amount of infrared reflective pigment taught by Walker can be very low, e.g. 0.5 to 1 wt%, which is similar to that utilized in present invention. 

Applicants argue that regarding Claim 10, Claim 10 recites the specific embodiment wherein the anti-oxidant is octadecyl-3-(3,5-di-tertbutyl-4-hydroxyphenyl)propionate, and the UV additive is either 2-(2 hydroxy-5-t-octylphenyl)benzotriazole or bis[2-hydroxy-5-t-Octyl-3-(benzotriazol-2-yl)phenyl]- methane. It is respectfully submitted that Asthana discloses a long list of potential additives, in general, comprising a laundry list of potential thermal stabilizers (Paragraph [0050]) and a laundry list of potential UV absorbing additives (Paragraph [0047]), resulting in potentially thousands of potential combinations of additives to arise from the disclosed lists. In other words, Asthana fails to provide any motivation for one of skill in the art to specifically select these two components. Accordingly, Claim 10 is non-obvious over the references cited for this reason and for those cited above.
However, the fact remains that Asthana disclose that anti-oxidant is octadecyl-3-(3,5-di-tertbutyl-4-hydroxyphenyl)propionate, and the UV additive is either 2-(2 hydroxy-5-t-octylphenyl)benzotriazole or bis[2-hydroxy-5-t-Octyl-3-(benzotriazol-2-yl)phenyl]- methane. Therefore, it would have been obvious to one of ordinary skill to combine the anti-oxidant and the UV additive as noted above absent evidence to the contrary.

In light of amendments claim objection is withdrawn.

In light of amendments, 112(a) paragraph rejection is withdrawn. However, in light of amendments, new 112(a) paragraph rejection is set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787